UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 06/30/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Diversified Emerging Markets Fund Dreyfus/Newton International Equity Fund Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Value Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Emerging Markets Fund June 30, 2017 (Unaudited) Common Stocks - 52.1% Shares Value ($) Brazil - 1.7% Banco Bradesco 7,250 60,400 Banco BTG Pactual 50,300 a 219,395 BR Malls Participacoes 4,335 15,637 CCR 24,200 123,451 Cia de Saneamento Basico do Estado de Sao Paulo 89,900 859,137 EcoRodovias Infraestrutura e Logistica 202,500 632,641 EDP - Energias do Brasil 71,400 305,824 Hypermarcas 58,200 488,382 Petroleo Brasileiro, ADR 19,009 a 151,882 Qualicorp 52,100 451,348 Canada - .1% Gran Tierra Energy 121,722 a,b Chile - .5% Aguas Andinas, Cl. A 164,900 96,728 Enel Generacion Chile 568,400 429,161 Itau CorpBanca 61,140,090 544,880 China - 14.3% Air China, Cl. H 326,000 336,128 Alibaba Group Holding, ADR 32,298 a 4,550,788 Anhui Conch Cement, Cl. H 266,000 925,001 ANTA Sports Products 114,000 376,717 Baidu, ADR 950 a 169,917 Bank of China, Cl. H 2,126,000 1,042,924 Beijing Capital International Airport, Cl. H 192,000 270,511 BYD, Cl. H 73,500 450,935 China Communications Services, Cl. H 766,000 441,501 China Construction Bank, Cl. H 2,730,000 2,115,479 China Evergrande Group 44,000 a 79,012 China Huarong Asset Management, Cl. H 877,000 c 340,356 China Life Insurance, Cl. H 172,000 525,421 China Lodging Group, ADR 7,666 a 618,493 China Medical System Holdings 101,000 174,641 China Petroleum & Chemical, Cl. H 300,000 234,007 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 52.1% (continued) Shares Value ($) China - 14.3% (continued) China Shenhua Energy, Cl. H 178,000 396,242 China Southern Airlines, Cl. H 136,000 114,967 China Telecom, Cl. H 1,080,000 513,202 China Vanke, Cl. H 11,700 33,118 Chongqing Rural Commercial Bank, Cl. H 610,000 411,748 Country Garden Holdings 30,000 34,774 Geely Automobile Holdings 240,000 517,659 Great Wall Motor, Cl. H 43,500 53,710 Guangzhou Automobile Group, Cl. H 182,000 319,362 Huaneng Renewables, Cl. H 832,000 256,821 Industrial & Commercial Bank of China, Cl. H 599,000 404,323 Jiangsu Expressway, Cl. H 216,000 304,878 Longfor Properties 7,500 16,119 New Oriental Education & Technology Group, ADR 7,633 a 538,050 People's Insurance Company Group of China, Cl. H 812,000 341,131 PetroChina, Cl. H 450,000 275,506 PICC Property & Casualty, Cl. H 206,000 344,061 Ping An Insurance Group Company of China, Cl. H 208,000 1,370,691 Shanghai Pharmaceuticals Holding, Cl. H 230,100 685,220 Sino-Ocean Group Holding 23,500 11,498 Sinopec Shanghai Petrochemical, Cl. H 266,000 142,413 Sinopharm Group, Cl. H 73,600 332,769 Sunny Optical Technology Group 68,000 609,674 Tencent Holdings 181,500 6,490,570 Zhejiang Expressway, Cl. H 438,000 572,223 Hong Kong - 1.2% China Everbright International 294,000 366,773 China Mobile 33,500 355,491 China Overseas Land & Investment 30,000 87,801 China Resources Land 20,000 58,278 China Unicom Hong Kong 346,000 a 514,073 Haier Electronics Group 181,000 a 470,615 Shanghai Industrial Holdings 144,000 426,055 Shimao Property Holdings 10,500 17,967 Hungary - .6% OTP Bank 7,500 251,007 Richter Gedeon 32,716 855,009 Common Stocks - 52.1% (continued) Shares Value ($) India - 3.4% Axis Bank 75,240 602,211 Bajaj Finance 14,800 314,398 Bharat Petroleum 19,872 196,576 Bharti Infratel 62,400 361,584 Hero MotoCorp 4,300 246,232 Hindustan Petroleum 50,900 401,885 ICICI Bank 118,283 530,956 Indian Oil 67,316 401,162 Infosys 8,020 116,080 ITC 122,048 611,113 Mahindra & Mahindra 17,368 362,367 Power Finance 136,686 259,468 Reliance Industries 32,097 685,266 Tata Consultancy Services 2,375 86,801 Tata Power 198,400 247,242 UPL 60,374 784,967 Vedanta 101,250 390,119 Indonesia - 1.2% Bank Negara Indonesia 597,600 295,941 Bank Rakyat Indonesia 995,700 1,139,330 Bumi Serpong Damai 2,288,600 314,248 Indofood Sukses Makmur 191,800 123,765 Telekomunikasi Indonesia 911,100 308,998 United Tractors 80,000 164,772 Malaysia - .3% AirAsia 337,600 255,600 Astro Malaysia Holdings 75,100 44,262 Public Bank 37,200 176,093 Tenaga Nasional 53,800 177,217 Mexico - 1.6% Arca Continental 100,700 757,549 El Puerto de Liverpool, Ser. C1 50,000 394,821 Fibra Uno Administracion 13,100 24,787 Fomento Economico Mexicano 62,600 616,489 Gruma, Cl. B 8,470 110,505 Grupo Financiero Inbursa, Cl. O 193,200 329,687 Grupo Financiero Interacciones, Cl. O 68,400 359,888 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 52.1% (continued) Shares Value ($) Mexico - 1.6% (continued) OHL Mexico 258,100 372,315 Promotora y Operadora de Infraestructura 7,695 91,922 Wal-Mart de Mexico 15,200 35,243 Panama - .4% Copa Holdings, Cl. A 5,983 Philippines - .6% Ayala Land 43,100 33,952 DMCI Holdings 1,140,500 318,689 Globe Telecom 2,295 93,146 Metropolitan Bank & Trust 352,240 610,801 SM Prime Holdings 46,300 30,279 Poland - .8% KGHM Polska Miedz 9,625 287,401 Polski Koncern Naftowy ORLEN 6,409 193,533 Polskie Gornictwo Naftowe i Gazownictwo 237,986 405,886 Powszechna Kasa Oszczednosci Bank Polski 43,646 a 405,878 Powszechny Zaklad Ubezpieczen 29,406 353,842 Qatar - .2% Ooredoo 13,461 335,753 Qatar National Bank 814 28,198 Russia - 1.3% Gazprom, ADR 46,113 182,515 Lukoil, ADR 4,647 226,309 MMC Norilsk Nickel, ADR 4,700 64,860 Rosneft Oil Co., GDR 88,349 480,177 Sberbank of Russia, ADR 120,083 1,242,859 Sistema, GDR 6,159 25,745 Surgutneftegas, ADR 12,760 54,868 Tatneft, ADR 7,450 280,865 South Africa - 1.9% Barclays Africa Group 69,465 763,279 Clicks Group 40,770 436,293 FirstRand 157,407 567,303 Growthpoint Properties 17,287 32,347 Investec 12,200 89,990 Common Stocks - 52.1% (continued) Shares Value ($) South Africa - 1.9% (continued) Mondi 5,400 139,973 Naspers, Cl. N 2,300 447,430 Redefine Properties 20,861 16,775 Resilient REIT 2,384 22,184 Sappi 48,500 322,864 SPAR Group 7,004 82,506 Standard Bank Group 14,200 156,344 Steinhoff International Holdings 27,620 141,557 Telkom 80,873 380,488 South Korea - 9.2% Coway 5,134 466,666 Dongbu Insurance 1,400 83,206 E-MART 1,764 361,542 GS Holdings 5,100 303,999 Hana Financial Group 13,488 533,437 Hanwha 7,400 306,568 Hanwha Life Insurance 21,900 133,220 Hyosung 933 136,588 Hyundai Marine & Fire Insurance 7,100 244,186 Hyundai Mobis 2,142 468,033 ING Life Insurance Korea 18,868 c 560,689 KB Financial Group 3,220 162,386 KT 3,396 96,761 KT&G 5,172 528,885 KT, ADR 21,916 364,682 LG 1,300 87,829 LG Chem 2,348 597,184 LG Electronics 5,600 392,536 LG Household & Health Care 454 394,420 LG Innotek 3,986 574,828 LG Uplus 6,800 92,715 Lotte Chemical 1,006 302,464 NH Investment & Securities 6,900 89,556 POSCO 4,507 1,130,541 Samsung Card 12,823 437,651 Samsung Electronics 2,784 5,783,829 Samsung SDI 5,262 788,737 Shinhan Financial Group 23,793 1,025,211 Shinsegae 1,200 240,703 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 52.1% (continued) Shares Value ($) South Korea - 9.2% (continued) SK Holdings 890 216,248 SK Hynix 5,400 318,105 SK Telecom 890 206,913 Woori Bank 30,800 496,666 Taiwan - 6.4% Advanced Semiconductor Engineering 430,430 552,541 Airtac International Group 49,000 579,076 Catcher Technology 57,000 681,114 Cathay Financial Holding 242,000 398,560 Chailease Holding 44,000 122,656 CTBC Financial Holding 977,000 640,735 First Financial Holding 490,905 328,400 Formosa Chemicals & Fibre 84,000 263,708 Hon Hai Precision Industry 253,250 974,038 Hua Nan Financial Holdings 636,000 369,014 Innolux 343,000 179,280 Lite-On Technology 265,000 435,569 Micro-Star International 136,000 316,081 Phison Electronics 39,000 481,410 Powertech Technology 387,000 1,194,586 Synnex Technology International 227,000 254,461 Taiwan Semiconductor Manufacturing 639,600 4,383,846 Wistron 290,000 295,053 Thailand - 1.1% Glow Energy 75,900 175,953 Indorama Ventures 219,100 245,093 PTT, NVDR 7,800 84,957 Siam Cement 17,850 263,783 Siam Commercial Bank 96,300 440,820 Thai Beverage 851,100 556,375 Thai Oil 178,700 415,581 Turkey - 1.1% Akbank 82,700 230,346 Arcelik 36,530 270,566 Emlak Konut Gayrimenkul Yatirim Ortakligi 14,944 a 12,487 Enka Insaat ve Sanayi 1 1 Ford Otomotiv Sanayi 30,300 369,961 Common Stocks - 52.1% (continued) Shares Value ($) Turkey - 1.1% (continued) KOC Holding 58,400 268,559 Tupras Turkiye Petrol Rafinerileri 15,282 439,551 Turkiye Garanti Bankasi 220,304 612,990 United Arab Emirates - .5% Dubai Islamic Bank 203,647 316,033 Emaar Properties 304,181 644,304 United States - 3.7% iShares MSCI All Peru Capped ETF 35,040 b 1,186,805 iShares MSCI Brazil Capped ETF 34,272 b 1,170,046 iShares MSCI Emerging Markets ETF 28,901 1,196,212 iShares MSCI Malaysia ETF 52,327 b 1,659,289 iShares MSCI Philippines ETF 28,257 1,012,448 Vanguard FTSE Emerging Markets ETF 22,700 926,841 Total Common Stocks (cost $83,683,992) Preferred Stocks - 2.4% Brazil - 2.0% Banco Bradesco 45,283 384,774 Banco do Estado do Rio Grande do Sul, Cl. B 114,400 453,746 Cia Energetica de Minas Gerais 253,000 617,055 Cia Paranaense de Energia 28,400 210,285 Itau Unibanco Holding 59,729 662,574 Petroleo Brasileiro, ADR 91,941 a 685,880 Suzano Papel e Celulose, Cl. A 37,500 161,414 Vale 93,600 760,293 Colombia - .1% Grupo Aval Acciones y Valores 130,123 South Korea - .3% Samsung Electronics 369 Taiwan - .0% Cathay Financial Holding 23,923 Total Preferred Stocks (cost $3,914,009) Registered Investment Companies - 43.4% United States - 43.4% Dreyfus Global Emerging Markets Fund, Cl. Y 4,145,311 d,e 68,563,448 STATEMENT OF INVESTMENTS (Unaudited) (continued) Registered Investment Companies - 43.4% (continued) United States - 43.4% (continued) Dreyfus Strategic Beta Emerging Markets Equity Fund, Cl. Y 1,247,112 e 15,838,328 Total Registered Investment Companies (cost $67,667,650) Investment of Cash Collateral for Securities Loaned - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,278,550) 1,278,550 f Total Investments (cost $156,544,201) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt NVDR—Non-Voting Depository Receipt REIT—Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $1,264,174 and the value of the collateral held by the fund was $1,278,550. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $901,045 or .46% of net assets. d The fund’s investment in the Dreyfus Global Emerging Markets Fund, Cl. Y represents 35.3% of the fund’s net assets. The Dreyfus Global Emerging Markets Fund, Cl. Y seeks to provide long-term capital appreciation. e Investment in affiliated mutual fund. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Fund: Foreign 43.4 Information Technology 15.3 Financials 14.3 Consumer Discretionary 3.7 Energy 3.6 Materials 3.6 Industrials 3.2 Consumer Staples 2.4 Exchange-Traded Funds 2.3 Telecommunications 2.1 Utilities 1.7 Health Care 1.5 Real Estate .8 Money Market Investment .7 Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Diversified Emerging Markets Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 93,168,383 - - Equity Securities - Foreign Preferred Stocks † 4,639,667 - - Exchange-Traded Funds 7,151,641 - - Registered Investment Companies 85,680,326 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At June 30, 2017, accumulated net unrealized appreciation on investments was $35,095,816, consisting of $36,305,120 gross unrealized appreciation and $1,209,304 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund June 30, 2017 (Unaudited) Common Stocks - 95.2% Shares Value ($) Australia - .8% Dexus 1,096,154 China - 3.1% Baidu, ADR 92,862 a 16,609,297 China Biologic Products 143,075 a 16,181,783 France - 6.1% BNP Paribas 250,418 18,036,137 L'Oreal 61,377 12,786,583 Total 364,896 18,039,751 Vivendi 753,528 16,773,946 Georgia - 1.0% TBC Bank Group 532,284 Germany - 10.0% Bayer 104,766 13,545,368 Hella KGaA Hueck & Co. 300,344 14,783,248 Infineon Technologies 1,353,869 28,583,809 LEG Immobilien 122,635 11,528,984 MTU Aero Engines 56,897 8,025,652 SAP 165,347 17,270,465 Telefonica Deutschland Holding 2,780,501 13,887,579 Hong Kong - 3.7% AIA Group 3,274,112 23,924,340 Man Wah Holdings 17,520,800 15,731,232 India - 3.8% HDFC Bank, ADR 93,683 8,147,611 Indiabulls Housing Finance 1,182,241 19,683,135 Vakrangee Ltd 1,958,152 13,050,812 Ireland - 3.7% Allied Irish Banks 3,061,014 17,288,433 CRH 623,727 22,210,394 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.2% (continued) Shares Value ($) Israel - 1.3% Teva Pharmaceutical Industries, ADR 408,945 Japan - 25.5% Bridgestone 187,800 8,081,369 Don Quijote Holdings 663,200 25,118,755 FANUC 63,400 12,206,508 Invincible Investment 22,665 9,733,003 Japan Airlines 474,286 14,649,207 Japan Tobacco 806,100 28,287,857 LIXIL VIVA 449,000 8,091,780 M3 370,500 10,195,132 Recruit Holdings 966,813 16,598,497 Renesas Electronics 196,600 a 1,711,237 Seven & i Holdings 247,400 10,179,748 Skylark 683,800 9,812,431 SoftBank Group 191,200 15,464,293 Sony 609,700 23,233,378 Sugi Holdings 383,700 20,536,777 Suntory Beverage & Food 404,200 18,759,049 TechnoPro Holdings 637,600 25,623,045 Topcon 854,200 14,687,911 Mexico - 1.7% Fomento Economico Mexicano, ADR 132,878 13,067,223 Grupo Financiero Santander Mexico, Cl. B, ADR 530,393 5,112,989 Netherlands - 7.8% Intertrust 387,953 b 7,867,265 Koninklijke Ahold Delhaize 579,719 11,084,012 RELX 724,333 14,891,375 Unilever 298,625 16,480,755 Wolters Kluwer 794,601 33,638,539 Norway - 1.1% DNB 704,555 Portugal - 1.0% Galp Energia 697,170 Switzerland - 6.1% Credit Suisse Group 1,218,144 a 17,607,129 Novartis 295,249 24,570,727 Common Stocks - 95.2% (continued) Shares Value ($) Switzerland - 6.1% (continued) Roche Holding 91,664 23,343,778 United Kingdom - 18.5% Associated British Foods 501,074 19,161,130 Barclays 6,575,308 17,363,616 British American Tobacco 272,617 18,584,456 Centrica 2,836,321 7,395,757 Diageo 452,896 13,381,367 GlaxoSmithKline 665,603 14,178,459 Prudential 531,276 12,185,483 Royal Bank of Scotland Group 10,581,844 a 34,070,070 Royal Dutch Shell, Cl. B 749,788 20,141,678 Vodafone Group 8,079,914 22,915,435 Wolseley 308,407 18,931,493 Total Common Stocks (cost $823,322,755) Preferred Stocks - 1.3% Germany - 1.3% Volkswagen (cost $13,310,783) 90,830 Other Investment - 2.8% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $30,152,920) 30,152,920 c Total Investments (cost $866,786,458) % Cash and Receivables (Net) .7 % Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, this security was valued at $7,867,265 or .73% of net assets. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Financials 18.3 Consumer Staples 17.0 Industrials 15.6 Consumer Discretionary 11.3 Health Care 10.8 Information Technology 8.6 Telecommunication Services 4.9 Energy 4.5 Money Market Investment 2.8 Real Estate 2.7 Materials 2.1 Utilities .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 1,020,122,910 - - Equity Securities - Foreign Preferred Stocks† 13,833,954 - - Registered Investment Company 30,152,920 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 1,009 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (77,526 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus/Newton International Equity Fund June 30, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: JP Morgan Chase Bank Euro, Expiring 7/3/2017 37,786 43,120 43,158 38 Sales: Citigroup British Pound, Expiring 9/15/2017 32,920,000 42,904,256 EUR† 42,980,401 (76,145 ) JP Morgan Chase Bank British Pound, Expiring 7/3/2017 238,251 309,062 310,312 (1,250 ) Euro, Expiring 7/3/2017 67,601 77,079 77,210 (131 ) State Street Bank and Trust Co Japanese Yen, Expiring 7/3/2017 37,755,015 336,646 335,675 971 Gross Unrealized Appreciation Gross Unrealized Depreciation ) EUR—Euro † Proceeds denominated in Euro of 37,409,597, with USD equivalent $42,904,256. See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at June 30, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is NOTES closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At June 30, 2017, accumulated net unrealized appreciation on investments was $197,323,326, consisting of $217,900,080 gross unrealized appreciation and $20,576,754 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Sensitive Total Return Bond Fund June 30, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 2.5% Rate (%) Date Amount ($) Value ($) Asset-Backed Certificates - .6% Carrington Mortgage Loan Trust, Ser. 2006-NC5, Cl. A2 1.13 1/25/37 405,429 a 359,915 OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 1,180,000 b 1,181,342 Asset-Backed Ctfs./Auto Receivables - 1.6% Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 241,515 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,319,166 b 1,329,721 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,345,000 b 2,397,961 Health Care - .3% Dignity Health, Scd. Bonds 2.64 11/1/19 760,000 Total Bonds and Notes (cost $6,191,494) Long-Term Municipal Investments - 95.0% Alabama - 1.1% Alabama Federal Aid Highway Finance Authority, Special Obligation Revenue 5.00 9/1/29 1,000,000 1,231,650 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,250,000 1,511,150 Arizona - .8% Phoenix Civic Improvement Corporation, Junior Lien Water System Revenue 5.00 7/1/26 1,180,000 1,472,569 Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 3.00 7/1/20 455,000 b 453,144 Arkansas - .9% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/25 1,835,000 California - 8.8% California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 340,000 354,059 California, GO (Various Purpose) 5.00 8/1/28 1,500,000 1,831,605 California, GO (Various Purpose) 5.00 8/1/29 1,500,000 1,816,545 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) California - 8.8% (continued) California, GO (Various Purpose) 5.00 8/1/36 1,400,000 1,644,328 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,195,420 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,154,870 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/31 525,000 b 581,060 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 773,542 Golden State Tobacco Securitization Corporation, Revenue (Tobacco Settlement) 5.00 6/1/23 1,000,000 1,159,570 Golden State Tobacco Securitization Corporation, Revenue (Tobacco Settlement) 5.00 6/1/26 1,000,000 1,193,840 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/29 1,060,000 1,234,677 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/28 1,000,000 1,137,560 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/27 1,000,000 1,206,410 Los Angeles Harbor Department, Revenue (Green Bonds) 5.00 8/1/21 1,355,000 1,548,521 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,325,171 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,113,780 State of California, GO (Various Purpose) (Build America Bonds) 6.65 3/1/22 2,290,000 2,692,582 Colorado - 1.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 832,486 Colorado Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/26 1,000,000 1,217,450 Denver Convention Center Hotel Authority, Convention Center Hotel Senior Revenue 5.00 12/1/31 1,490,000 1,707,898 Connecticut - 1.3% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 1,840,000 2,172,157 Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 1.3% (continued) Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 1,000,000 1,146,170 District of Columbia - 1.9% District of Columbia, University Revenue (Georgetown University Issue) 5.00 4/1/24 2,015,000 2,414,716 District of Columbia, University Revenue (Georgetown University Issue) 5.00 4/1/32 1,000,000 1,183,770 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,181,590 Florida - 8.7% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,655,595 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,000,000 3,394,500 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,191,970 Florida Higher Educational Facilities Financing Authority, Educational Facilities Revenue (Nova Southeastern University Project) 5.00 4/1/26 1,500,000 1,770,210 Jacksonville, Special Revenue 5.00 10/1/27 1,000,000 1,183,600 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,010,520 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,000,000 1,195,420 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,500,000 1,702,020 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,123,000 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,289,640 Miami-Dade County School Board, COP 5.00 5/1/26 1,500,000 1,778,265 Orange County, Tourist Development Tax Revenue 5.00 10/1/30 750,000 894,945 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 753,818 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) Florida - 8.7% (continued) Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 570,750 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/19 625,000 638,719 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/20 595,000 611,803 Georgia - 2.4% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,115,370 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/29 1,000,000 1,170,440 Fulton County Development Authority, Revenue (Piedmont Healthcare, Inc. Project) 5.00 7/1/25 1,000,000 1,214,280 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; Merrill Lynch and Co., Inc.) 5.50 9/15/28 1,100,000 1,336,665 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 1,000,000 1,110,680 Illinois - 7.1% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,740,105 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/35 750,000 860,017 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/18 1,000,000 c 1,020,670 Chicago, Second Lien Water Revenue 5.00 11/1/26 1,000,000 1,126,910 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,785,575 Greater Chicago Metropolitan Water Reclamation District, Unlimited Tax GO 5.00 12/1/31 1,000,000 1,166,600 Illinois Finance Authority, Revenue (Edward-Elmhurst Healthcare) 5.00 1/1/36 1,500,000 1,656,300 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/26 1,000,000 1,177,980 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/27 1,000,000 1,184,540 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/31 1,000,000 1,151,550 Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 7.1% (continued) Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 2,035,000 2,060,783 South Western Development Authority, Health Facility Revenue (Memorial Group) (Prerefunded) 7.13 11/1/23 1,500,000 c 1,998,120 Kansas - .5% Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 Kentucky - .9% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,150,060 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) (Prerefunded) 5.75 2/1/18 1,000,000 c 1,028,730 Louisiana - .9% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,202,280 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,080,150 Maryland - 1.6% Baltimore Covention Center Hotel, Revenue (Convention Center Hotel Project) 5.00 9/1/36 1,000,000 1,125,550 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,060,250 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.00 7/1/32 1,500,000 1,744,905 Massachusetts - .6% Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/28 1,335,000 Michigan - 2.4% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,075,160 Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/25 1,105,000 1,301,646 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 1,000,000 1,189,160 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 2.4% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,144,840 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/20 1,125,000 1,229,636 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 145,000 151,070 Minnesota - 1.0% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/21 1,000,000 1,112,290 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,296,546 Missouri - 2.8% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/23 1,000,000 1,153,200 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,000,000 1,117,770 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/27 1,000,000 1,196,980 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/29 3,120,000 3,656,609 Nebraska - .5% Nebraska Public Power District, General Revenue 5.00 1/1/30 1,000,000 New Jersey - 4.8% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 1,250,000 1,284,612 New Jersey Economic Development Authority, Revenue 5.00 6/15/21 2,000,000 2,128,700 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/26 1,845,000 1,960,515 Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 4.8% (continued) New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,089,510 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,271,133 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,178,770 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,045,400 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/24 1,000,000 1,146,430 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 910,000 915,378 New Mexico - 1.7% Albuquerque, GO (General Purpose Bonds) 5.00 7/1/20 2,000,000 2,225,380 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.45 8/1/19 1,000,000 a 998,310 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 1.35 2/1/19 1,000,000 a 997,450 New York - 14.2% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,392,460 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,432,167 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/27 2,380,000 2,916,571 Nassau County, GO (General Improvement) 5.00 10/1/21 2,000,000 2,295,760 New York City, GO 5.00 8/1/21 2,000,000 2,163,580 New York City, GO 5.00 3/1/25 1,000,000 1,203,530 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,061,250 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,053,400 New York City Transitional Finance Authority, Revenue 2.63 2/1/23 2,500,000 2,505,975 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/27 800,000 b 921,296 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) New York - 14.2% (continued) New York State Urban Development Corporation, Revenue 2.67 3/15/23 2,500,000 2,511,275 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/21 1,350,000 1,482,111 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 2,500,000 2,637,600 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) (Prerefunded) 5.00 7/1/19 1,000,000 c 1,078,910 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/30 1,000,000 1,153,200 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 1.05 12/3/19 3,500,000 a 3,484,495 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,528,056 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/28 1,000,000 1,272,170 TSASC, Inc. of New York, Subordinate Tobacco Settlement Bonds 5.00 6/1/22 1,500,000 1,640,895 North Carolina - .8% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybryn at Maryfield) 5.00 10/1/19 1,875,000 Ohio - 1.1% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,786,560 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.50 12/1/29 820,000 887,953 Pennsylvania - 2.7% Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 2,570,000 2,841,109 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/29 1,000,000 1,170,170 Philadelphia, Gas Works Revenue 5.00 8/1/21 1,000,000 1,123,890 Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 2.7% (continued) Philadelphia School District, GO 5.00 9/1/21 1,500,000 1,624,890 Rhode Island - 1.2% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 805,784 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 1,000,000 1,139,470 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/35 1,000,000 1,087,080 South Carolina - .4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,000,000 Tennessee - 1.4% Memphis, GO (General Improvement) 5.00 4/1/26 1,840,000 2,238,268 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/26 1,120,000 1,341,514 Texas - 14.8% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,642,004 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/27 1,250,000 1,490,150 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/31 1,175,000 1,357,360 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,009,470 Denton, Utility System Revenue 5.00 12/1/27 2,000,000 2,439,000 Harris County, Tax Road GO 5.00 10/1/27 1,500,000 1,830,525 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 750,000 869,460 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,088,110 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 2.45 7/1/32 2,675,000 a 2,487,750 Houston, Combined Utility System First Lien Revenue 1.81 5/1/20 2,500,000 a 2,500,475 Houston, GO (Public Improvement) 5.00 3/1/24 2,000,000 2,399,820 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 95.0% (continued) Rate (%) Date Amount ($) Value ($) Texas - 14.8% (continued) Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/26 1,000,000 1,205,890 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/27 1,850,000 2,176,710 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/22 1,000,000 1,148,080 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/21 2,000,000 2,226,400 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 1,500,000 1,861,230 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,334,993 Texas, GO (College Student Loan Bonds) 5.00 8/1/17 1,000,000 1,003,700 Texas, GO (College Student Loan Bonds) 5.00 8/1/22 1,500,000 1,752,480 Texas, GO (College Student Loan Bonds) 5.50 8/1/25 2,400,000 3,014,928 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,289,602 Utah - .7% Utah Transit Authority, Subordinated Sales Tax Revenue 5.00 6/15/35 1,500,000 Virginia - 1.1% Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/19 425,000 b 446,225 Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,350,020 Washington - 3.5% King County Public Hospital District Number 1, Limited Tax GO (Valley Medical Center) 5.00 12/1/25 2,500,000 2,984,725 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/25 3,340,000 3,985,355 Washington, GO (Various Purpose) 5.00 7/1/27 1,500,000 1,829,310 Wisconsin - .9% Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,195,610 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,000,000 1,128,090 Total Long-Term Municipal Investments (cost $231,212,905) Total Investments (cost $237,404,399) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $7,310,749 or 2.92% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. STATEMENT OF INVESTMENTS Dreyfus Tax Sensitive Total Return Bond Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 5,510,454 - Corporate Bonds † - 769,119 - Municipal Bonds † - 238,191,935 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board (the “Board”) Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At June 30, 2017, accumulated net unrealized appreciation on investments was $7,067,109, consisting of $7,655,635 gross unrealized appreciation and $588,526 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund June 30, 2017 (Unaudited) Common Stocks - 98.9% Shares Value ($) Banks - 2.3% First Republic Bank 150,994 15,114,499 SVB Financial Group 60,744 a 10,678,188 Capital Goods - 13.7% Allegion 143,298 11,624,334 Beacon Roofing Supply 400,549 a 19,626,901 BMC Stock Holdings 644,447 a,b 14,081,167 BWX Technologies 346,515 16,892,606 Curtiss-Wright 93,629 8,593,270 Graco 117,555 12,846,410 Mercury Systems 358,156 a 15,074,786 Nordson 103,388 12,543,032 Proto Labs 101,755 a 6,843,024 Quanta Services 442,021 a 14,551,331 Snap-on 71,343 11,272,194 Watsco 55,408 8,543,914 Commercial & Professional Services - 1.0% Copart 358,198 a,b Consumer Durables & Apparel - 1.9% Kate Spade & Company 440,230 a 8,139,853 Newell Brands 240,128 12,875,663 Consumer Services - 4.5% Bright Horizons Family Solutions 74,692 a 5,766,969 Buffalo Wild Wings 71,191 a,b 9,019,900 Panera Bread, Cl. A 25,905 a 8,150,749 Planet Fitness, Cl. A 1,169,511 27,296,387 Diversified Financials - .9% CBOE Holdings 116,130 Energy - 2.0% Diamondback Energy 176,348 a,b 15,661,466 US Silica Holdings 201,120 b 7,137,749 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Food & Staples Retailing - .7% Sprouts Farmers Market 338,799 a,b Food, Beverage & Tobacco - .8% TreeHouse Foods 109,664 a,b Health Care Equipment & Services - 10.6% ABIOMED 86,301 a 12,366,933 Acadia Healthcare 318,528 a,b 15,728,913 Align Technology 143,599 a 21,557,082 athenahealth 97,186 a,b 13,659,492 Brookdale Senior Living 724,181 a 10,652,703 Centene 154,957 a 12,377,965 Dentsply Sirona 207,710 13,467,916 DexCom 256,042 a,b 18,729,472 Materials - 4.4% Carpenter Technology 221,126 8,276,746 Eagle Materials 212,893 19,675,571 Packaging Corporation of America 185,111 20,619,514 Media - 1.7% IMAX 576,629 a,b 12,685,838 Liberty Media Group, Cl. C 177,805 a,b 6,511,219 Pharmaceuticals, Biotechnology & Life Sciences - 12.7% Aerie Pharmaceuticals 110,926 a 5,829,161 Alkermes 362,791 a,b 21,030,994 Cambrex 201,493 a,b 12,039,207 Flexion Therapeutics 401,684 a,b 8,122,051 Halozyme Therapeutics 751,612 a,b 9,635,666 ICON 152,968 a,b 14,958,741 Jazz Pharmaceuticals 125,478 a 19,511,829 Ligand Pharmaceuticals 154,527 a,b 18,759,578 Neurocrine Biosciences 345,681 a,b 15,901,326 Radius Health 185,842 a,b 8,405,634 Sage Therapeutics 87,158 a,b 6,941,263 Real Estate - 1.0% DuPont Fabros Technology 179,252 c Retailing - 3.3% Core-Mark Holding 170,049 5,621,820 LKQ 357,671 a 11,785,260 Common Stocks - 98.9% (continued) Shares Value ($) Retailing - 3.3% (continued) Ollie's Bargain Outlet Holdings 204,777 a,b 8,723,500 Ulta Beauty 36,497 a 10,487,048 Semiconductors & Semiconductor Equipment - 9.0% Impinj 420,712 b 20,467,639 Inphi 553,761 a,b 18,994,002 Mellanox Technologies 188,976 a,b 8,182,661 New Relic 522,708 a 22,481,671 Power Integrations 421,234 30,707,959 Software & Services - 23.4% 2U 143,112 a,b 6,714,815 ANSYS 49,725 a 6,050,538 Black Knight Financial Services, Cl. A 337,088 a,b 13,803,754 Booz Allen Hamilton Holdings 518,446 16,870,233 CACI International, Cl. A 97,130 a 12,146,107 Carvana 286,869 a,b 5,872,208 CommVault Systems 348,617 a 19,679,430 CoStar Group 52,967 a 13,962,101 HubSpot 410,878 a 27,015,229 LogMeIn 160,920 16,816,140 Proofpoint 214,311 a,b 18,608,624 Shopify, Cl. A 269,856 a,b 23,450,486 Splunk 159,444 a 9,070,769 Square, Cl. A 1,281,847 a 30,072,131 SS&C Technologies Holdings 491,669 b 18,885,006 Twilio, Cl. A 742,790 b 21,622,617 Technology Hardware & Equipment - 3.8% FLIR Systems 308,555 10,694,516 Lumentum Holdings 179,768 a 10,255,764 NETGEAR 208,260 a 8,976,006 Trimble 338,569 a 12,076,756 Transportation - 1.2% J.B. Hunt Transport Services 148,431 Total Common Stocks (cost $887,295,152) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $11,605,954) 11,605,954 d Investment of Cash Collateral for Securities Loaned - 15.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $174,452,369) 174,452,369 d Total Investments (cost $1,073,353,475) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $272,974,361 and the value of the collateral held by the fund was $280,475,355, consisting of cash collateral of $174,452,369 and U.S. Government & Agency securities valued at $106,022,986. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 23.4 Money Market Investments 16.7 Capital Goods 13.7 Pharmaceuticals, Biotechnology & Life Sciences 12.7 Health Care Equipment & Services 10.6 Semiconductors & Semiconductor Equipment 9.0 Consumer Services 4.5 Materials 4.4 Technology Hardware & Equipment 3.8 Retailing 3.3 Banks 2.3 Energy 2.0 Consumer Durables & Apparel 1.9 Media 1.7 Transportation 1.2 Commercial & Professional Services 1.0 Real Estate 1.0 Diversified Financials .9 Food, Beverage & Tobacco .8 Food & Staples Retailing .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,051,946,029 - - Equity Securities— Foreign Common Stocks † 51,095,065 - - Registered Investment Companies 186,058,323 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At June 30, 2017, accumulated net unrealized appreciation on investments was $215,745,942, consisting of $241,158,100 gross unrealized appreciation and $25,412,158 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund June 30, 2017 (Unaudited) Common Stocks - 98.8% Shares Value ($) Banks - 3.1% Columbia Banking System 2,034 81,055 National Bank Holdings, Cl. A 3,424 113,369 TriState Capital Holdings 1,914 a 48,233 Capital Goods - 10.8% Beacon Roofing Supply 2,719 a 133,231 Curtiss-Wright 660 60,575 Granite Construction 1,467 70,768 KeyW Holding 8,990 a 84,056 Mercury Systems 3,541 a 149,041 Proto Labs 901 a 60,592 Sun Hydraulics 2,491 106,291 Universal Forest Products 1,266 110,534 Watsco 442 68,156 Commercial & Professional Services - 1.7% Aqua Metals 3,411 a 42,808 WageWorks 1,335 a 89,712 Consumer Services - 5.0% Bright Horizons Family Solutions 542 a 41,848 Buffalo Wild Wings 630 a 79,821 Planet Fitness, Cl. A 9,081 a 211,951 Texas Roadhouse 1,173 59,764 Diversified Financials - .9% WisdomTree Investments 7,112 Energy - 2.8% Laredo Petroleum 6,231 a 65,550 PDC Energy 2,014 a 86,824 US Silica Holdings 1,791 63,563 Exchange-Traded Funds - 1.6% iShares Russell 2000 Growth ETF 743 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Food & Staples Retailing - 1.1% Performance Food Group 3,036 a Food, Beverage & Tobacco - 4.4% Calavo Growers 2,355 162,613 Freshpet 7,835 a 130,061 Snyder's-Lance 1,399 48,433 Health Care Equipment & Services - 6.1% Align Technology 783 a 117,544 Endologix 7,673 a 37,291 NxStage Medical 4,242 a 106,347 Spectranetics 3,741 a 143,654 WellCare Health Plans 396 a 71,106 Household & Personal Products - 1.7% Inter Parfums 3,732 Materials - 3.1% Carpenter Technology 2,561 95,858 Summit Materials, Cl. A 4,997 a 144,263 Media - 1.2% IMAX 4,392 a Pharmaceuticals, Biotechnology & Life Sciences - 14.2% Aerie Pharmaceuticals 1,565 a 82,241 Cambrex 1,811 a 108,207 Flexion Therapeutics 5,454 a 110,280 Foamix Pharmaceuticals 8,860 a 41,110 Galapagos, ADR 867 a 66,343 Halozyme Therapeutics 6,353 a 81,445 Ligand Pharmaceuticals 1,225 a 148,715 Natera 8,090 a 87,857 NeoGenomics 9,096 a 81,500 Otonomy 3,514 a 66,239 Radius Health 2,352 a 106,381 Retrophin 3,857 a 74,787 Sage Therapeutics 710 a 56,544 Real Estate - 2.5% DuPont Fabros Technology 1,275 b 77,979 Monmouth Real Estate Investment 2,674 b 40,244 Common Stocks - 98.8% (continued) Shares Value ($) Real Estate - 2.5% (continued) Physicians Realty Trust 3,661 b 73,733 Retailing - 3.5% Carvana 2,036 41,677 Core-Mark Holding 1,687 55,772 Duluth Holdings, Cl. B 4,662 a 84,895 Ollie's Bargain Outlet Holdings 2,111 a 89,929 Semiconductors & Semiconductor Equipment - 8.9% Impinj 2,948 143,420 Inphi 4,462 a 153,047 MaxLinear 5,407 a 150,801 Mellanox Technologies 1,333 a 57,719 Power Integrations 2,652 193,331 Software & Services - 21.8% 2U 1,506 a 70,662 CACI International, Cl. A 882 a 110,294 CommVault Systems 2,545 a 143,665 HubSpot 3,040 a 199,880 LogMeIn 1,456 152,152 Mimecast 5,993 a 160,493 New Relic 4,185 a 179,997 Proofpoint 1,724 a 149,695 Shopify, Cl. A 1,904 a 165,458 Twilio, Cl. A 5,250 152,827 Varonis Systems 3,870 a 143,964 Zendesk 2,832 a 78,673 Technology Hardware & Equipment - 3.8% Airgain 2,705 38,357 Lumentum Holdings 1,266 a 72,225 NETGEAR 1,849 a 79,692 Novanta 2,895 a 104,220 Transportation - .6% Marten Transport 1,608 Total Common Stocks (cost $6,266,883) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $19,673) 19,673 c Total Investments (cost $6,286,556) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 21.8 Pharmaceuticals, Biotechnology & Life Sciences 14.2 Capital Goods 10.8 Semiconductors & Semiconductor Equipment 8.9 Health Care Equipment & Services 6.1 Consumer Services 5.0 Food, Beverage & Tobacco 4.4 Technology Hardware & Equipment 3.8 Retailing 3.5 Banks 3.1 Materials 3.1 Energy 2.8 Real Estate 2.5 Household & Personal Products 1.7 Commercial & Professional Services 1.7 Exchange-Traded Funds 1.6 Media 1.2 Food & Staples Retailing 1.1 Diversified Financials .9 Transportation .6 Money Market Investment .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 7,064,310 - - Equity Securities— Foreign Common Stocks † 530,028 - - Exchange-Traded Funds 125,396 - - Registered Investment Company 19,673 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the Service) approved by the Board Members (Board). These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At June 30, 2017, accumulated net unrealized appreciation on investments was $1,452,851, consisting of $1,629,896 gross unrealized appreciation and $177,045 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund June 30, 2017 (Unaudited) Common Stocks - 99.6% Shares Value ($) Automobiles & Components - 1.6% Dana 61,519 1,373,719 Gentherm 51,987 a,b 2,017,096 Banks - 17.4% Associated Banc-Corp 100,279 2,527,031 Banner 30,576 1,727,850 Brookline Bancorp 54,267 792,298 Bryn Mawr Bank 24,010 1,020,425 Capital Bank Financial, Cl. A 24,611 937,679 Central Pacific Financial 46,078 1,450,075 CoBiz Financial 42,128 733,027 CVB Financial 62,847 1,409,658 FCB Financial Holdings, Cl. A 27,551 b 1,315,560 First Hawaiian 44,555 1,364,274 First Midwest Bancorp 100,226 2,336,268 Fulton Financial 116,924 a 2,221,556 Hancock Holding 62,802 3,077,298 Heritage Financial 20,369 539,779 Old National Bancorp 112,422 1,939,279 Seacoast Banking Corporation of Florida 47,016 b 1,133,086 South State 11,148 955,384 UMB Financial 31,769 2,378,227 Umpqua Holdings 162,248 2,978,873 United Community Banks 71,539 1,988,784 Webster Financial 82,728 4,320,056 Westamerica Bancorporation 9,512 a 533,052 Capital Goods - 8.8% Aerojet Rocketdyne Holdings 41,907 b 871,666 Aerovironment 50,118 b 1,914,508 Astec Industries 19,063 1,058,187 Chart Industries 37,979 b 1,319,011 Comfort Systems USA 30,189 1,120,012 EMCOR Group 28,831 1,884,971 EnerSys 25,073 1,816,539 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Capital Goods - 8.8% (continued) Granite Construction 36,291 a 1,750,678 Kaman 17,328 a 864,147 Kennametal 28,822 1,078,519 Lindsay 22,194 a 1,980,814 TPI Composites 24,777 457,879 Trinity Industries 51,164 1,434,127 Valmont Industries 10,343 1,547,313 Commercial & Professional Services - 2.6% Interface 76,712 1,507,391 Knoll 44,403 890,280 Korn/Ferry International 59,538 2,055,847 LSC Communications 56,062 1,199,727 Consumer Durables & Apparel - 4.0% Cavco Industries 9,029 b 1,170,610 Deckers Outdoor 33,253 a,b 2,269,850 Ethan Allen Interiors 33,215 a 1,072,845 Oxford Industries 21,264 a 1,328,787 TRI Pointe Group 76,341 a,b 1,006,938 Vera Bradley 38,213 b 373,723 William Lyon Homes, Cl. A 62,974 a,b 1,520,192 Consumer Services - 1.8% Belmond, Cl. A 138,903 b 1,847,410 Cheesecake Factory 42,272 2,126,282 Diversified Financials - 2.1% Cohen & Steers 36,942 a 1,497,629 Federated Investors, Cl. B 61,426 a 1,735,284 Morningstar 17,634 1,381,448 Energy - 6.0% Callon Petroleum 122,862 a,b 1,303,566 Dril-Quip 20,790 a,b 1,014,552 Geospace Technologies 38,795 b 536,535 Natural Gas Services Group 31,125 b 773,456 Newpark Resources 130,469 b 958,947 Oasis Petroleum 144,003 b 1,159,224 Oceaneering International 39,305 a 897,726 Common Stocks - 99.6% (continued) Shares Value ($) Energy - 6.0% (continued) Oil States International 19,819 a,b 538,086 Patterson-UTI Energy 68,784 1,388,749 PDC Energy 31,138 a,b 1,342,359 RPC 100,429 a 2,029,670 SRC Energy 164,000 a,b 1,103,720 Exchange-Traded Funds - .7% iShares Russell 2000 Value ETF 12,636 Food & Staples Retailing - 3.1% SpartanNash 32,137 834,277 Sprouts Farmers Market 97,342 b 2,206,743 United Natural Foods 98,190 a,b 3,603,573 Food, Beverage & Tobacco - 2.1% Boston Beer, Cl. A 17,231 a,b 2,277,077 Hain Celestial Group 58,321 b 2,264,021 Health Care Equipment & Services - 7.0% Allscripts Healthcare Solutions 149,878 b 1,912,443 Amedisys 27,632 b 1,735,566 AMN Healthcare Services 41,538 a,b 1,622,059 Analogic 13,144 954,912 Anika Therapeutics 15,944 b 786,677 Globus Medical, Cl. A 78,963 a,b 2,617,623 LifePoint Health 11,148 b 748,588 Natus Medical 29,957 a,b 1,117,396 Omnicell 48,224 b 2,078,454 Tivity Health 39,670 a,b 1,580,849 Insurance - 1.0% Safety Insurance Group 11,597 792,075 Selective Insurance Group 28,849 1,443,892 Materials - 3.4% Calgon Carbon 55,680 840,768 Carpenter Technology 39,348 1,472,796 Commercial Metals 83,374 a 1,619,957 Haynes International 14,302 519,306 Hecla Mining Co. 176,848 901,925 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Materials - 3.4% (continued) Louisiana-Pacific 81,608 b 1,967,569 Media - 3.3% E.W. Scripps, Cl. A 120,887 b 2,152,997 New York Times, Cl. A 126,213 a 2,233,970 Scholastic 29,867 1,301,903 Sinclair Broadcast Group, Cl. A 44,525 1,464,872 Pharmaceuticals, Biotechnology & Life Sciences - 2.3% Cambrex 47,261 a,b 2,823,845 Supernus Pharmaceuticals 49,987 b 2,154,440 Real Estate - 7.1% Agree Realty 23,272 a,c 1,067,487 CareTrust 28,719 c 532,450 CyrusOne 35,670 a,c 1,988,602 LaSalle Hotel Properties 46,665 a,c 1,390,617 Outfront Media 23,767 c 549,493 Parkway 61,005 c 1,396,404 Pebblebrook Hotel Trust 74,893 a,c 2,414,550 STAG Industrial 64,168 c 1,771,037 STORE Capital 51,170 c 1,148,767 Tanger Factory Outlet Centers 56,719 c 1,473,560 Washington Prime Group 191,069 a,c 1,599,248 Retailing - 4.2% Dillard's, Cl. A 36,814 a 2,123,800 Guess? 76,732 a 980,635 Office Depot 270,822 1,527,436 RH 25,129 a,b 1,621,323 Shutterfly 33,543 b 1,593,292 Urban Outfitters 68,924 a,b 1,277,851 Semiconductors & Semiconductor Equipment - 2.2% Ambarella 8,723 a,b 423,502 Brooks Automation 50,260 1,090,139 Cirrus Logic 17,184 b 1,077,780 First Solar 28,011 a,b 1,117,079 Photronics 116,269 b 1,092,929 Common Stocks - 99.6% (continued) Shares Value ($) Software & Services - 7.1% Acxiom 61,107 b 1,587,560 CSG Systems International 32,661 1,325,383 DST Systems 39,436 2,433,201 MicroStrategy, Cl. A 9,901 b 1,897,725 NIC 38,643 732,285 Shutterstock 36,707 a,b 1,618,045 Teradata 55,068 a,b 1,623,955 Verint Systems 49,901 b 2,030,971 WebMD Health 36,850 b 2,161,252 Technology Hardware & Equipment - 5.6% CalAmp 27,588 b 560,864 Ciena 74,145 a,b 1,855,108 Cray 60,918 a,b 1,120,891 Electronics For Imaging 30,015 a,b 1,422,111 FARO Technologies 16,735 a,b 632,583 Methode Electronics 18,867 777,320 NETGEAR 19,738 b 850,708 NetScout Systems 55,504 b 1,909,338 Plantronics 23,612 1,235,144 Tech Data 17,362 a,b 1,753,562 Transportation - 1.5% Hub Group, Cl. A 16,526 b 633,772 Kirby 16,535 a,b 1,105,365 Marten Transport 52,470 1,437,678 Utilities - 4.7% American States Water 23,820 a 1,129,306 Chesapeake Utilities 24,301 1,821,360 Hawaiian Electric Industries 52,088 a 1,686,609 Portland General Electric 33,534 1,532,168 Vectren 25,711 1,502,551 WGL Holdings 29,450 2,457,013 Total Common Stocks (cost $178,557,407) Other Investment - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,230,225) 2,230,225 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 7.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $16,631,670) 16,631,670 d Total Investments (cost $197,419,302) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $48,759,165 and the value of the collateral held by the fund was $50,107,194, consisting of cash collateral of $16,631,670 and U.S. Government & Agency securities valued at $33,475,524. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 17.4 Capital Goods 8.8 Money Market Investments 8.7 Software & Services 7.1 Real Estate 7.1 Health Care Equipment & Services 7.0 Energy 6.0 Technology Hardware & Equipment 5.6 Utilities 4.7 Retailing 4.2 Consumer Durables & Apparel 4.0 Materials 3.4 Media 3.3 Food & Staples Retailing 3.1 Commercial & Professional Services 2.6 Pharmaceuticals, Biotechnology & Life Sciences 2.3 Semiconductors & Semiconductor Equipment 2.2 Diversified Financials 2.1 Food, Beverage & Tobacco 2.1 Consumer Services 1.8 Automobiles & Components 1.6 Transportation 1.5 Insurance 1.0 Exchange-Traded Funds .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 212,474,510 - - Equity Securities— Foreign Common Stocks † 1,847,410 - - Exchange-Traded Funds 1,502,041 - - Registered Investment Companies 18,861,895 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At June 30, 2017, accumulated net unrealized appreciation on investments was $37,266,554, consisting of $44,288,322 gross unrealized appreciation and $7,021,768 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J.
